LAWSON, Justice.
This is a petition for writ of certiorari to the Court of Appeals. On such a petition this court considers only those questions treated in the opinion of the Court of Appeals which are challenged, in the petition for the writ and which are argued in brief filed in support of the petition. Kelley v. Osborn, 269 Ala. 392, 113 So.2d 192.
The present petition is insufficient in that it does not aver that the Court of Appeals erred in any respect. The petition avers errors on the part of the trial court and petitioner would have us review the case as if it came here directly from the trial court. See Metcalf v. State, 268 Ala. 533, 108 So.2d 446.
Writ denied.
LIVINGSTON, C. J., and GOODWYN and COLEMAN, JJ., concur.